Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Juan Rossi, Reg. No. 69,385 on 2/21/22.

Amend Claims 1-10 as follows:

1.	A computer system associated with an autonomous vehicle, the computer system comprising:
each of the one or more fluid channels being configured to circulate a first working fluid from a respective fluid ingress point to a respective fluid egress point;
	a plurality of computing components coupled to the one or more cold plates, wherein one or more of the plurality of computing components comprise one or more processors 
	a plurality of heat pipes coupled to or embedded in the one or more cold plates and configured to collect a first portion of heat from a first portion of the plurality of computing components first portion of the heat away from the first portion of the plurality of computing components , wherein at least a first heat pipe from the plurality of heat pipes runs adjacent to at least a second heat pipe from the plurality of heat pipes; [[and]]
one or more vapor chambers coupled to or embedded in the one or more cold plates and configured to collect a second portion of the heat from a second portion of the plurality of computing components and transfer the second portion of the heat away from the second portion of the plurality of computing components via a third working fluid in the one or more vapor chambers, each of the one or more vapor chambers including internal posts, columns, or microchannels configured to provide support for each of the one or more vapor chambers to reduce a likelihood of the one or more vapor chambers collapsing; and 
plurality of computing components the one or more vapor chambers, and the plurality of heat pipes.

2.	The computer system of claim 1, further comprising one or more additional heat pipes or one or more additional vapor chambers contained within the one or more fluid channels. 

3.	The computer system of claim 2, further comprising one or more heat sinks coupled to at least one of (i) the one or more fluid channels and (ii) the one or more additional heat pipes or the one or more additional vapor chambers.

5.	The computer system of claim 1, wherein the plurality of computing components further comprises one or more electronic components, the one or more electronic components comprising at least one of a controller, a circuit board, a memory, a field-programmable gate array, an application-specific integrated circuit, a storage device, a system-on-chip, and power electronics 

6.	The computer system of claim 5 [[1]], wherein the is coupled to the one or more cold plates

7.	The computer system of claim 6, wherein at least one of the plurality of a third portion of the heat generated by the one or more electronic components and transfer the third portion of the heat away from the one or more electronic components via the second working fluid.

8.	The computer system of claim 1, wherein the one or more processors comprise at least one of a central processing unit, a graphics processing unit, and a digital signal processor, and wherein the one or more fluid channels is configured to collect the first or second portions of the heat from at least one of (i) the one or more processors and [[the]] (ii) one or more of the plurality of heat pipes and/or the one or more vapor chambers and transfer the first or second portions of the heat away from the at least one of (i) the one or more processors and (ii) the one or more of the plurality of heat pipes and/or the one or more vapor chambers.

is embedded in the one or more cold plates and run through an inside portion of the one or more cold plates.

10.	The computer system of claim 1, wherein the computer system is coupled to [[an]] the autonomous vehicle and configured to perform one or more operations of the autonomous vehicle.

Cancel Claim 4.

Add Claims 21-31:

21.	A method comprising:
collecting, via a first working fluid in a plurality of heat pipes coupled to or embedded in one or more cold plates on a computer system of an autonomous vehicle (AV), a first portion of heat from a plurality of computing components coupled to the one or more cold plates, wherein one or more of the plurality of computing components comprise one or more processors, wherein the one or more cold plates comprise one or more fluid channels, each of the one or more fluid channels being configured to circulate a second working fluid from a respective fluid ingress point to a respective fluid egress point;

collecting, via a third working fluid in one or more vapor chambers coupled to or embedded in the one or more cold plates, a second portion of the heat from a second portion of the plurality of computing components, each of the one or more vapor chambers including internal posts, columns, or microchannels configured to provide support for each of the one or more vapor chambers to reduce a likelihood of the one or more vapor chambers collapsing; and 
transferring, via the third working fluid in the one or more vapor chambers, the second portion of the heat from the second portion of the plurality of computing components, wherein the computer system comprises a chassis housing the one or more cold plates, the plurality of computing components, the one or more vapor chambers, and the plurality of heat pipes.

22.	The method of claim 21, further comprising:
	collecting, via one or more phase change elements contained within the one or more fluid channels, at least a part of the heat transferred away from the plurality of computing components to yield collected heat; and
	transferring the collected heat via the second working fluid in the one or more fluid channels, 
	wherein the one or more phase change elements include at least one of (i) one or more additional heat pipes and (ii) one or more additional vapor chambers.

23.	The method of claim 22, wherein the transferring the collected heat via the second working fluid in the one or more fluid channels comprises:
	dissipating the collected heat via one or more heat sinks coupled to at least one of (i) the one or more fluid channels and (ii) the one or more phase change elements.

24.	The method of claim 21, wherein the plurality of computing components further comprises one or more electronic components, the one or more electronic components comprising at least one of a controller, a circuit board, a memory, a field-programmable gate array, an application-specific integrated circuit, a storage device, a system-on-chip, and power electronics.

25.	The method of claim 24, wherein the one or more electronic components is coupled to the one or more cold plates.

26.	The method of claim 25, further comprising:
	collecting, via (i) at least one of the plurality of heat pipes or (ii) at least one of the one or more vapor chambers, a third portion of heat from the one or more electronic components; and
	transferring the third portion of the heat away from the one or more electronic components via (i) the at least one of the plurality of heat pipes or (ii) the at least one of the one or more vapor chambers.

27.	The method of claim 21, further comprising:
	collecting, via the one or more fluid channels, at least a portion of the heat generated by one or more of the plurality of computing components; and
	dissipating, via at least one of (i) the second working fluid in the one or more fluid channels and (ii) one or more heat sinks associated with the one or more fluid channels, the at least the portion of the heat generated by the one or more of the plurality of computing components.

28.	The method of claim 21, wherein the one or more processors comprise at least one of a central processing unit, a graphics processing unit, and a digital signal processor, and wherein the one or more fluid channels is configured to collect at least a portion of the heat from at least one of (i) the one or more processors, (ii) the one or more vapor chambers, and (iii) the plurality of heat pipes and transfer the at least the portion of the heat away from the at least one of (i) the one or more processors, (ii) the one or more vapor chambers, and (iii)  the plurality of heat pipes to the second working fluid.

29.	The method of claim 21, wherein transferring the first portion of the heat via the first working fluid or the second portion of the heat via the third working fluid comprises dissipating the first portion of the heat or the second portion of the heat via at least one of (i) the second working fluid in the one or more fluid channels, (ii) at least one of one or more additional heat pipes and one or more 

30.	The method of claim 21, wherein at least one of (i) at least a portion of the plurality of heat pipes and (ii) at least a portion of the one or more vapor chambers is coupled to the one or more processors, wherein the one or more fluid channels is embedded in the one or more cold plates and run through an inside portion of the one or more cold plates. 

31. 	The computer system of claim 6, wherein the one or more vapor chambers is configured to collect a third portion of the heat generated by the one or more electronic components and transfer the third portion of the heat away from the one or more electronic components via the third working fluid.

Amend Specification as follows:

a.	Para. [0024], line 2, change “116” to --114--;
b.	Para. [0070], line 5, change “l-shape” to --L-shape--;
c.	Para. [0106], line 1, change “l-shape” to --L-shape--;
d.	Para. [0112], line 1, change “1102” to --1202--;
e.	Para. [0112], line 2, change “1102” to --1202--;
f.	Para. [0112], line 3, change “1102” to --1202--;
g.	Para. [0112], line 5, change “1102” to --1202--;

i.	Para. [0116], line 3, change “202” to --1306--;
j.	Para. [0121], line 1, change “1310” to –1310 or 1360--;
k.	Para. [0121], line 1, change “FIGS. 13A” to --FIGS. 13A and 13B, respectively,--;
l.	Para. [0121], line 1, change “1310” to --1310 or 1360--;
m.	Para. [0121], line 1, change “1310” to --1310 or 1360--; and
n.	Para. [0121], line 1, change “1310” to --1310 or 1360--.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21-30 (which replaced canceled claims 11-20), directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/27/22 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	REASONS FOR ALLOWANCE
The claims 1-3, 5-10 and 21-31 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure/method as in claims 1 or 11, comprising the combination of: one or more cold plates comprising one or more fluid channels, a plurality of computing components; at least a first heat pipe from the plurality of heat pipes runs adjacent to at least a second heat pipe from the plurality of heat pipes; and each of the one or more vapor chambers including internal posts, columns, or microchannels configured to provide support for each of the one or more vapor chambers to reduce a likelihood of the one or more vapor chambers collapsing.  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claims 1, 11, and all claims dependent therefrom patentable over art of record.  
The closest references to the present invention are believed to be as follows: US 6,421,240, 6,687,126, 7,551,442 (fig. 4A), 8,274,787, 8,755,179, 8,873,237 (fig. 4A), 9,292,058, 10,481,652 (fig. 9) and 2005/0174735 (fig. 7) disclose a cold plate with a fluid channel and heat pipes coupled to the cold plate, but fails to disclose either at least a first heat pipe runs adjacent to at least a second heat pipe or the combination including the vapor chamber including internal posts, columns, or microchannels.  These above listed references all lack the specific structure/method and arrangement in claims 1 or 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
a.	US 6,808,015, 7,796,389 (fig. 3), 9,019,704, 10,779,446, 2021/0320048 and 2021/0321526 disclose a cold plate with a fluid channel and a vapor chamber coupled to the cold plate.  
b.	US 2007/0204646 discloses heat pipes contained within the one or more fluid channels.
c.	US 6,880,626, 6,997,245 and 7,013.958 disclose a vapor chamber including internal posts, columns, or microchannels configured to provide support for each of the one or more vapor chambers to reduce a likelihood of the one or more vapor chambers collapsing. 
d.	KR 10-15-0088694 (fig. 9) discloses a pair of mirror image L-shaped heat pipes.
e.	US 2021/0204445 is a related application to the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



RJH  3/15/2022
/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835